Citation Nr: 0522319	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation 
for a left hand disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the distal phalanx of the right 
thumb.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1943 to May 
1945.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2002 decision by the 
RO which denied an increased rating for the left hand 
disability and granted an increased rating to 10 percent for 
the right thumb disability.  The Board remanded the appeal to 
the RO in September 2003.  

In several statements received during the pendency of the 
appeal (May 2001, and May and June 2002), the veteran appears 
to have raised the additional issue of service connection for 
carpal tunnel syndrome of the right hand, including secondary 
to his service-connected disability.  This issue is not in 
appellate status and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There remains no functional use of the left hand other 
than that which would be equally well served by an amputation 
stump with use of a suitable prosthetic appliance.  

3.  The residuals of the right thumb more nearly approximate 
the criteria for unfavorable ankylosis; there is no evidence 
of resulting limitation of motion of the remaining four 
digits or any function loss of use of the thumb commensurate 
with amputation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 60 percent 
for the left hand disability are met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Code 5217 (effective prior to and from 
August 26, 2002).  

2.  The criteria for an increase evaluation to 20 percent for 
residuals of an injury to the distal phalanx of the right 
thumb are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.45, 4.59, 4.71a, Part 4, including Diagnostic Code 5224 
(effective prior to and from August 26, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's application for higher ratings for his hand 
disorders was received in May 2001.  The Board concludes that 
information and discussion as contained in letters sent to 
the veteran in May, October, and November 2001, the January 
2002 rating decision, an April 2002 letter, the July 2002 
statement of the case, and in letters sent to the veteran in 
and April and October 2004, as well as the May 2005 
supplemental statement of the case (SSOC), and the September 
2003 Board remand, have provided him with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him of what evidence 
was necessary to substantiate the claims; why the current 
evidence was insufficient to award the benefits sought, and 
suggested that he submit any evidence in his possession.  The 
veteran was also scheduled for a personal hearing at the RO 
in October 2002, but withdrew his request and did not ask to 
reschedule.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claims, notice of what he 
could do to help his claims, and notice of how the claims 
were still deficient.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

By rating action in June 1945, service connection was 
established, in part, for deformity of the left hand (minor) 
with ankylosis of the proximal interphalangeal (PIP) joint of 
the index finger, loss of flexion of the distal phalanx of 
the thumb, complete amputation of the middle finger, and 
severed tendons of the flexor pollicis longus and extensor of 
the ring finger, Grade VI; rated 40 percent disabling, and 
residuals of an injury to the right thumb with limitation of 
motion; rated noncompensably disabling.  The veteran was 
notified of this decision and did not appeal.  

By rating action in July 1947, the RO assigned an increased 
rating to 50 percent for the left hand disability, effective 
from April 1, 1946, and continued the noncompensable 
evaluation for the right thumb disability.  The veteran was 
notified of this decision and did not appeal.  The 50 percent 
and noncompensable ratings have been in effect ever since.  

A claim for an increased rating for the two disabilities at 
issue on appeal was received in May 2001.  

Associated with the claims folder are private medical records 
dated in March, April and May 2001.  These reports described 
increasing impairment of the left and right hands as a result 
of the service-connected disabilities.    

When examined by VA in November 2001, there was a 10-cm, 
nontender, fibrous scar across the palm of the right hand 
running obliquely from the thumb down to the wrist.  There 
was numbness of the volar aspect of the thumb and a permanent 
contracture of the interphalangeal joint at 120 degrees of 
flexion with no motion in the joint, and contracture of the 
metacarpophalangeal (MCP) joint at 150 degrees with motion to 
no more than 10 degrees in any direction.  The veteran could 
not approximate the tip of the thumb to the palmar surface, 
and there was muscle atrophy of the thenar area.  There was 
good range of motion of the remaining four fingers of the 
right hand.  He could move the tips of the fingers to within 
1-cm of the palmar crease and could touch the tips of three 
fingers to the thumb; the fifth finger lacked 3-cms from 
touching the thumb.  He had trouble with grip of the right 
hand because of numbness and the permanent contracture of the 
thumb.  

Examination of the left hand revealed amputation of the third 
finger at the third metacarpal bone.  The thumb was 
hyperflexed at the interphalangeal joint at 110 degrees 
because of tendon laceration.  There was no contracture and 
the joint could be moved passively, but not actively.  There 
was decreased motion of the interphalangeal joint of the 
second finger, which he was able to move with his other hand, 
but not actively.  The MCP joint was deformed with active 
motion to 90 degrees.  Motion of the MCP joint of the fourth 
finger was to 60 degrees, with motion in the PIP joint to 45 
degrees; there was no motion in the distal interphalangeal 
(DIP) joint of the fourth finger.  There was full range of 
motion in the fifth finger, and a thin, well-healed scar 
across the palm from the fifth metacarpal to the mid-palm, a 
scar on the lateral wrist, and a surgical scar on the dorsum 
at the third metacarpal area.  X-ray studies showed 
amputation of the third finger and disarticulation of the 
metacarpal joint.  There was fusion of the proximal and 
middle phalanx of the second finger, and arthritis in the 
hand.  X-ray studies of the right hand were negative.  The 
diagnoses included residuals of injury to the left hand with 
traumatic arthritis, and residuals of an injury to the right 
hand, as described.  

Increased Ratings - In General

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

Additionally, the Board notes that the regulations pertaining 
to Ankylosis and Limitation of Motion of the Digits of the 
Hands - Diagnostic Codes 5216 through 5230 were revised, 
effective August 26, 2002.  In general, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, VA must consider both versions and apply the one 
most favorable to the veteran.  See VAOPGCPREC 7-2003.  The 
RO has considered the claim under both regulations and the 
veteran has been provided with a copy of both.  In this case; 
however, the criteria for Diagnostic Codes 5217 and 5224, 
under which the left hand and right thumb disabilities are 
rated, were not significantly affected by the revisions.  
Thus, neither the old nor the revised regulations are more 
favorable to the veteran.  

38 C.F.R. § 4.71a was amended by removing the tables 
"MULTIPLE FINGERS: UNFAVORABLE ANKYLOSIS," "MULTIPLE 
FINGERS: FAVORABLE ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL 
FINGERS" and adding, in their place, the following table to 
read as follows: 

Evaluation of Ankylosis or Limitation of Motion of
Single or Multiple Digits of the Hand.

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  
(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.  

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.  

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.  

(4) Evaluation of ankylosis of the thumb: (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx.  

(ii) If both the carpometacarpal and interphalangeal joints 
are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.  

(iii) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.  

(iv) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.  

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.  
38 C.F.R. § 4.71a, note (4)(i) preceding Diagnostic Code 5216 
(2004).  

Analysis

Left Hand Disability

The veteran's left hand disability is rated 50 percent 
disabling under Diagnostic Code 5217 for unfavorable 
ankylosis of four digits of one hand (the thumb with any 
three fingers), which provides as follows:  

5217
Four digits of one hand, unfavorable ankylosis 
of: 
 
 
 
Thumb and any three fingers
6
0
5
0
 
Index, long, ring, and little fingers
5
0
4
0
 
Note: Also consider whether evaluation as 
amputation is warranted.


38 C.F.R. § 4.71a, Diagnostic Code 5217 (2004). 

The veteran is currently assigned the highest schedule 
evaluation possible for unfavorable ankylosis of the thumb 
and three digits of one hand under DC 5217.  The only 
possible higher evaluation would be for amputation of the 
hand.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
regulations provide that consideration must be given to 
several factors as set out in the revised regulations cited 
above.  Here, the veteran has actual amputation of the third 
finger at the metacarpal bone and no active motion in both 
joints of the left thumb.  The absence of active motion or 
functional use in the left thumb is equivalent to amputation 
under 38 C.F.R. § 4.71a in note (4)(i) preceding Diagnostic 
Code 5216.  

The medical evidence also showed no active motion in the 
interphalangeal joint of the second finger or the DIP joint 
of the fourth finger, with only minimal active motion in the 
MCP joints of the second and fourth fingers.  However, the 
veteran is unable to bend the second or fourth fingers to 
within two inches of the proximal transverse crease of the 
palm, which is equivalent to unfavorable ankylosis.  
38 C.F.R. § 4.71a in note (3)(iii) preceding Diagnostic Code 
5216.  While there was full range of motion in the little 
(fifth) finger, he cannot oppose the finger to the thumb, or 
for that matter, oppose any of the remaining fingers to the 
thumb or the palm of his hand.  Although the examiner did not 
comment on grip strength of the left hand, it is reasonable 
to assume that if he cannot close his fingers to the palm of 
his hand or touch the fingers to his thumb, his ability to 
grip objects with the left hand is significantly impaired.  
Thus, for all practical purposes, the veteran has essentially 
no functional use of the left hand other than that which 
would be equally well served by an amputation stump with use 
of a suitable prosthetic appliance.  Accordingly, the Board 
finds that an increased rating to 60 percent for amputation 
of the left (minor) hand is warranted.  

Right Thumb Disability

The veteran's right (major) thumb disability is rated 10 
percent disabling under Diagnostic Code 5224 for ankylosis of 
an individual digit, which provides as follows:  

5224
Thumb, ankylosis of:


 
Unfavorable
2
0
2
0
 
Favorable
1
0
1
0
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation 
of motion of other digits or interference with 
overall function of the hand.


38 C.F.R. § 4.71a, Diagnostic Code 5224 (2004) 

With only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  38 C.F.R. § 4.71a in note (4)(iii) preceding 
Diagnostic Code 5216 (2004).  

The medical evidence showed a permanent contracture of the 
interphalangeal joint at 120 degrees of flexion with no 
active motion in the joint, and permanent contracture of the 
MCP joint at 150 degrees with only slight motion to no more 
than 10 degrees.  The veteran was not able to approximate the 
tip of the thumb to the palmar surface.  The examiner's 
description indicated that he was unable to bend his thumb to 
within two inches of the median transverse fold of the palm.  
Therefore, under the above criteria, the disability should be 
rated as unfavorable ankylosis, and assigned a 20 percent 
evaluation.  

Although the veteran reported difficulty gripping objects and 
buttoning his shirt, he had good range of motion in the 
remaining four fingers of the right hand and could close the 
tips of his fingers to within one centimeter of the palmar 
crease.  He was also able to oppose the tips of his fingers 
to his thumb, except for the little finger, which lacked 3 
cms.  In short, the veteran had good functional use of the 
remaining four fingers of the right hand.  

Furthermore, there is no evidence of ankylosis of the 
carpometacarpal and interphalangeal joints of the right thumb 
or objective evidence of functional loss of use of the right 
thumb commensurate with amputation.  Thus, consideration for 
assignment of an additional evaluation under DC 5224 is not 
applicable.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

After reviewing the evidence of record, the Board concludes 
that the residuals of the veteran's left hand disability are 
more appropriately rated as equivalent to amputation, and 
that the residuals of the right thumb injury more nearly 
approximate the criteria for unfavorable ankylosis and the 
assignment of increased ratings to 60- and 20 percent, 
respectively.  


ORDER

An increased evaluation to 60 percent for the left hand 
disability is granted, subject to VA regulations concerning 
the payment of monetary benefits.  

An increased evaluation to 20 percent for residuals of an 
injury to the distal phalanx of the right thumb is granted, 
subject to VA regulations concerning the payment of monetary 
benefits.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


